Title: To George Washington from Jedediah Huntington, 8 March 1782
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir,
                            Wethersfield March 8. 1782
                        
                        I have Occasion for four or five Officers, to settle with the Committee of the State, the Accounts of their
                            Line, for 1780 & 1781. I do not expect to finish them, before some time in May; but I shall in Obedience to your
                            general Order, dismiss those Officers before the 10th of next Month, unless I have your Permission to detain them. the
                            Business is very interesting to the Troops, &, if settled to their Contentment, must ease the Financier General of
                            some Concern. the Commee will sit at Farmington which will be a convenient Rendezvous for the Recruits from the eastern
                            Part of the State, & the Commee can muster them. for the Muster of those in the western Part, I would have an
                            Officer reside at Danbury & an other at Litchfield, as I wish the Classes might, as far as possible, have
                            Opportunity of presenting their Men before they engage & pay them. this Arrangement will make it necessary to call
                            two Officers from Camp, besides the before mentioned, for which I shall need Permission, & to keep them longer than the 10th
                            of April. As the greatest Part of the Recruits deficient, is demanded of the Towns which have been delinquent, the
                            Prospect of seeing our Quota, is not so good as it was last year. but I hope for the best, & will inform your Excellency,
                            from time to Time, of the Progress of the Business, In meantime, I am, with the sincerest Esteem & Respect, Your
                            Excellencys obedient servant
                        
                            Jed. Huntington
                        
                    